DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Priority
The present application’s status as a continuation of PCT/IB2019/058207, filing date 9/27/2019, which in turn claims priority from US provisional application 62/747,147, filing date 10/18/2018, is acknowledged. Priority under US provisional application 62/827,122, filing date 03/31/2019, is acknowledged.

Response to Arguments
Applicant’s arguments, see Pgs. 8-12, filed 05/27/2022, with respect to the 35 USC 103 rejection of claims 1, 5, 8, 12-15, and 19-21 have been fully considered but are not persuasive.
The Examiner first notes that Applicant’s arguments, filed 05/27/2022, are directed towards pending claims 1-21. However, the Examiner notes that claims 1-21 have been cancelled in the claim set submitted on 05/27/2022. The Examiner notes that the content of cancelled claims 1-21 is substantially similar to that of new pending claims 26-50. As such, in a good faith effort to advance prosecution, the Examiner has attempted to respond to Applicant’s arguments despite said arguments being directed towards cancelled claims.
Applicant argues that, purportedly, because the automated breaking of Minemura “is NOT considered autonomous driving – as it is applied when the driver controls the vehicle and is assisted by the suggested method – and also when autonomously driving”, Minemura fails to teach or suggest “determining, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment”, “performing a human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment;”, “performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment”. The Examiner respectfully disagrees, and asserts that the automated breaking of Minemura does amount to autonomous driving, as is disclosed in at least paragraphs [0024]-[0025] of Minemura. In particular, the Examiner notes that braking is an aspect of driving. In the example provided by Minemura, the braking is activated automatically (i.e., autonomously), without input from the driver. Accordingly, the Examiner has interpreted such an arrangement to amount to a form of autonomous driving. However, the rejection has been rendered moot, as Minemura is no longer relied upon for teaching performing autonomous driving.
Applicant further argues that “The office failed to illustrate what amounts to a group of reference concepts, and what amount to a plurality of situations. The type of Minemura may be (at most) regarded only as one of them.” The Examiner respectfully disagrees, and refers to Pgs. 9-10 of the Final Rejection dated 01/27/2022. On Pgs. 9-10, “one or more matching concepts of a group of reference concepts” is mapped to paragraph [0029] of Minemura, which discloses that the type determination unit 13 “classifies the type of the vehicle into four categories” on the basis of “the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle”. Here, the “one or more matching concepts of a group of reference concepts” corresponds to the speed of the own vehicle and the lateral/longitudinal speed of the vehicle”. Regarding the plurality of situations, Minemura further teaches in the same paragraph “The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane). Furthermore, the categories include a stationary vehicle (stopped vehicle or parked vehicle) not in motion ahead of the own vehicle in the travel direction thereof, and a passing vehicle crossing in front of the own vehicle crossing the forward travel direction of the own vehicle.” The Examiner asserts that these categories of situations correspond to “a plurality of situations”.
Applicant further argues that Wilkes fails to teach or suggest “wherein for each reference concept of at least a sub-group of the group of reference concepts the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept”. The Examiner respectfully disagrees. As discussed above, the reference concepts include at least, for example, lateral and longitudinal speed of the vehicle. The Examiner notes that the “driving situational data” of Wilkes is known to include the speed of vehicles (see at least [0064], where vehicle speed is monitored and the risk identification algorithms compute a risk score for such a situation). In such a scenario, for each reference concept of at least a sub-group of the reference concepts (i.e., vehicle speed in this case), the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept (i.e., the risk of an accident/collision). The Examiner notes that such a risk identification algorithm is not vague, as it is clearly dependent upon the speed of the vehicle and a tested success in reducing unsafe behaviors and accidents ([0053]). 
Accordingly, the 35 USC 103 rejection of claims 1, 5, 8, 12-15, and 19-21 is upheld. However, due to the addition of previously-unexamined limitations, a new rejection is made in view of Minemura, Wilkes, and Michi.

Drawings
The drawings are objected to because Figures 39-44 appear to be black and white photographs. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Further, the photographs do not appear to be of sufficient quality; there is noticeable artifacting (likely due to scanning) which obfuscates some aspects of the figures. As an example, FIG. 39, included below, features multiple black and white photographs containing content heavily impacted by artifacting.

    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale


The drawings are objected to because Figures 1A and 1K erroneously recite a "k't iteration", while the figures should recite a "k'th iteration".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [00184], “union or intersection illustrate din figure 6” should be “union or intersection illustrated in figure 6”
In paragraph [00654], “US patent patents” should be “US patents”
Appropriate correction is required.

Claim Objections
Claims 36 and 43 are objected to because of the following informalities:
In claim 36, the limitation “wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept,” is erroneously repeated.
In claim 43, the limitation “wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept,” is erroneously repeated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the reference concept" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the limitation will be interpreted instead as “the reference concept structure”, for which antecedent basis already exists in claim 26.
Claims 27-32 depend upon claim 26 and therefore inherit the above-described deficiencies. Accordingly, claims 27-32 are rejected under similar reasoning as claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26, 30-33, 37-40, 44-47, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (US 2018/0151073 A1), hereinafter Minemura, in view of Wilkes, III et al. (US 2011/0077028 A1), hereinafter Wilkes, and in further view of Michi et al. (US 2007/0282513 A1), hereinafter Michi.

Regarding claim 26, Minemura teaches a method for safe transfer between manned and autonomous driving modes, the method comprising:
detecting, based on first sensed information sensed during a first period, a situation related to an environment of the autonomous vehicle;
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
 searching for one or more matching concept structures of a group of reference concept structures, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
each reference concept structure of the group represents a plurality of situations…
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
However, Minemura does not outright teach a reference concept safety level for each reference concept structure of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
each reference concept structure of the group… has a reference concept structure safety level;
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
 wherein for each reference concept structure of at least a sub-group of the group of reference concept structures the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk identification algorithms 163 are mathematical formulas based on non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, driver interventions 164, driver intervention rules 165 and driver safety plans 166 based on success in reducing driver unsafe behaviors and accidents." Wilkes even further teaches ([0064]): "In a simple example, the mobile safety center 111 may monitor speeding situations only. In this example, the mobile safety center 111 can obtain the speed of the vehicle 103... and the location of the vehicle 103... and input this information into the risk identification algorithms 163 along with speed limit information... The risk identification algorithms 163 would then compute a risk score for that situation."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Minemura and Wilkes are both concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Incorporating the teachings of Wilkes beneficially provides a risk score which determines if a risk situation (i.e., a potentially dangerous situation) is present. Such identification is highly advantageous, as it allows for the presentation/suggestion of a response to mitigate the identified risk situation, as recognized by Wilkes ([0026]). Ultimately, this serves to reduce the risk of accidents, improving the safety of the vehicle and its occupants.
However, neither Minemura nor Wilkes outright teach transferring control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment, wherein the autonomous driving differs from the human assisted driving. Michi teaches an adaptive cruise control system for motor vehicles, comprising:
determining, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment;
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
transferring control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle; 
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment; 
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system." Thus, when such a case does not occur, autonomous driving would continue through the environment.
 wherein the autonomous driving differs from the human assisted driving.
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Michi to provide transferring control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment, wherein the autonomous driving differs from the human assisted driving. Minemura, Wilkes, and Michi are each concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Michi, as doing so beneficially allows for driver control in situations where the autonomous systems of the vehicle are incapable of preventing a collision, as recognized by Michi ([0003]). Such an arrangement is particularly beneficial, as the driver is not bound by the same intervention limits as the autonomous control system.

Regarding claim 30, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 26. Minemura further teaches:
detecting, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."

Regarding claim 31, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 30. Minemura further teaches:
estimating one or more behavior patterns of the one or more objects located within the environment of the vehicle.
Minemura teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50."

Regarding claim 32, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 30. Minemura further teaches:
the one or more objects are road users 
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;"
and wherein the determining is also responsive to a degree of predictability of movement of road users.
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50." Thus, the determining is responsive to an expected collision (i.e., a degree of predictability of movement) with the object based on the location history (i.e., movement of road users) of the object 50.

Regarding claim 33, Minemura teaches a system for safe transfer between manned and autonomous driving modes, comprising:
a processing unit and a memory unit;
Minemura teaches ([0018]): "As illustrated in FIG. 1, a driver-assistance electronic control unit (ECU) 10 which is the vehicle control device according to the present embodiment is a computer including a central processing unit (CPU), memory such as read-only memory (ROM) and random-access memory (RAM)..."
wherein the memory unit is configured to store first sensed information sensed during a first period;
Minemura teaches ([0018]): "As illustrated in FIG. 1, a driver-assistance electronic control unit (ECU) 10 which is the vehicle control device according to the present embodiment is a computer including a central processing unit (CPU), memory such as read-only memory (ROM) and random-access memory (RAM)... The driver-assistance ECU 10 includes the following functions: an object recognition unit 11; an object information acquisition unit 12; a type determination unit 13…" Minemura further teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura even further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
wherein the processing unit is configured to: detect, based on the first sensed information, a situation related to an environment of the autonomous vehicle;
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
search for one or more matching concept structures of a group of reference concepts, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
wherein each reference concept structure of the group represents a plurality of situations...
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
However, Minemura does not outright teach a reference concept safety level for each reference concept structure of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
wherein each reference concept structure of the group… has a reference concept structure safety level,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
for each reference concept structure of at least a sub-group of the group of reference concept structures the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk identification algorithms 163 are mathematical formulas based on non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, driver interventions 164, driver intervention rules 165 and driver safety plans 166 based on success in reducing driver unsafe behaviors and accidents." Wilkes even further teaches ([0064]): "In a simple example, the mobile safety center 111 may monitor speeding situations only. In this example, the mobile safety center 111 can obtain the speed of the vehicle 103... and the location of the vehicle 103... and input this information into the risk identification algorithms 163 along with speed limit information... The risk identification algorithms 163 would then compute a risk score for that situation."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Minemura and Wilkes are both concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Incorporating the teachings of Wilkes beneficially provides a risk score which determines if a risk situation (i.e., a potentially dangerous situation) is present. Such identification is highly advantageous, as it allows for the presentation/suggestion of a response to mitigate the identified risk situation, as recognized by Wilkes ([0026]). Ultimately, this serves to reduce the risk of accidents, improving the safety of the vehicle and its occupants.
However, neither Minemura nor Wilkes outright teach transferring control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment, wherein the autonomous driving differs from the human assisted driving. Michi teaches an adaptive cruise control system for motor vehicles, comprising:
and determine, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment;
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
transfer control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle; 
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
and perform an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment;
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system." Thus, when such a case does not occur, autonomous driving would continue through the environment.
wherein the autonomous driving differs from the human assisted driving.
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Michi to provide transferring control of the vehicle from autonomous driving to human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment and when the determining occurred while autonomously driving the vehicle and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment, wherein the autonomous driving differs from the human assisted driving. Minemura, Wilkes, and Michi are each concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Michi, as doing so beneficially allows for driver control in situations where the autonomous systems of the vehicle are incapable of preventing a collision, as recognized by Michi ([0003]). Such an arrangement is particularly beneficial, as the driver is not bound by the same intervention limits as the autonomous control system.

Regarding claim 37, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 33. Minemura further teaches:
the processing unit is configured to detect, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."

Regarding claim 38, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 37. Minemura further teaches:
the processing unit is configured to estimate one or more behavior patterns of the one or more objects located within the environment of the vehicle.
Minemura teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50."

Regarding claim 39, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 38. Minemura further teaches:
the one or more objects are one or more road users 
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;" The Examiner notes that multiple objects may be detected at once ([0071]).
and wherein the determining comprises estimating one or more behavior patterns of the one or more road users.
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50." Thus, the determining is responsive to an expected collision (i.e., a degree of predictability of movement) with the object based on the location history (i.e., movement of road users) of the object 50. The Examiner notes that multiple objects may be detected at once ([0071]).

Regarding claim 40, Minemura teaches a non-transitory computer readable medium that stores instructions for:
detecting, based on first sensed information sensed during a first period, a situation related to an environment of an autonomous vehicle;
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
searching for one or more matching concept structures of a group of reference concepts, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
each reference concept structure of the group represents a plurality of situations…
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
However, Minemura does not outright teach a reference concept safety level for each reference concept structure of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
each reference concept structure of the group… has a reference concept structure safety level,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
for each reference concept structure of at least a sub-group of the group of reference concept structures the safety level of the reference concept structure is based on success levels of multiple attempts to autonomously drive one or more autonomous vehicles at only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk identification algorithms 163 are mathematical formulas based on non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, driver interventions 164, driver intervention rules 165 and driver safety plans 166 based on success in reducing driver unsafe behaviors and accidents." Wilkes even further teaches ([0064]): "In a simple example, the mobile safety center 111 may monitor speeding situations only. In this example, the mobile safety center 111 can obtain the speed of the vehicle 103... and the location of the vehicle 103... and input this information into the risk identification algorithms 163 along with speed limit information... The risk identification algorithms 163 would then compute a risk score for that situation."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept structure is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Minemura and Wilkes are both concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Incorporating the teachings of Wilkes beneficially provides a risk score which determines if a risk situation (i.e., a potentially dangerous situation) is present. Such identification is highly advantageous, as it allows for the presentation/suggestion of a response to mitigate the identified risk situation, as recognized by Wilkes ([0026]). Ultimately, this serves to reduce the risk of accidents, improving the safety of the vehicle and its occupants.
However, neither Minemura nor Wilkes outright teach determining, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment. Michi teaches an adaptive cruise control system for motor vehicles, comprising:
and determine, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment.
Michi teaches ([0003]): "In order to achieve a comfortable system behavior and in order to take into account physical properties of the actuator system, as well as safety-related factors, the setpoint acceleration that is finally outputted to the actuator system is limited by an upper and/or lower limit of intervention. However, this limiting can have the consequence that in critical traffic situations the automatic longitudinal speed controlling or longitudinal acceleration controlling of the own (host) vehicle cannot prevent a collision with the vehicle traveling in front. For this reason, an important component of the known ACC systems is an output device via which a take-over request can be issued to the driver in such cases. In this way, the driver is requested to take over the control of the vehicle himself in order to gain control over the critical situation, the driver not being bound to the intervention limits of the control system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Michi to provide determining, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment. Minemura, Wilkes, and Michi are each concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Michi, as doing so beneficially allows for driver control in situations where the autonomous systems of the vehicle are incapable of preventing a collision, as recognized by Michi ([0003]). Such an arrangement is particularly beneficial, as the driver is not bound by the same intervention limits as the autonomous control system.

Regarding claim 44, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. Minemura further teaches:
that stores instructions for detecting, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."

Regarding claim 45, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 44. Minemura further teaches:
the one or more objects are one or more road users
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;" The Examiner notes that multiple objects may be detected at once ([0071]).
and wherein the non-transitory computer readable medium stores instructions for estimating one or more behavior patterns of the one or more road users .
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50." Thus, the determining is responsive to an expected collision (i.e., a degree of predictability of movement) with the object based on the location history (i.e., movement of road users) of the object 50. The Examiner notes that multiple objects may be detected at once ([0071]).

Regarding claim 46, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 45. Minemura further teaches:
the autonomous driving comprises driving the vehicle through the environment.
Minemura further teaches ([0073]): "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on the vehicle, this is not limited thereto. The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." 

Regarding claim 47, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, Minemura does not outright teach that the situation comprises a weather condition and a potential risk, wherein the potential risk is based on one or more risk factors that comprises illumination of the environment and traffic load. Wilkes further teaches:
the situation comprises a weather condition 
Wilkes teaches ([0081]): "For the purposes of this example, consider the speed of the driver to be 55 MPH, the weather to be cold and snowing, the speed limit to be 50 MPH, and the road conditions to be icy. Based on these conditions, the risk identification algorithms 163 may determine a high risk score for an icy road condition..."
and a potential risk,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
 wherein the potential risk is based on one or more risk factors that comprises illumination of the environment and traffic load.
Table 1 of Wilkes lists exemplary situations for monitoring drivers and applying driver intervention. Driver fatigue, a potential risk, is based in part on whether it is day or night (i.e., a consideration of the illumination of the environment). Similarly, traffic is considered in the same situation. Wilkes teaches ([0057]: "This information can be used by the mobile safety center 111 along with other information, such as vehicle speed, road conditions, traffic information 171, and weather information 172, to determine if a risk situation is present."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to further incorporate the teachings of Wilkes to provide that  the situation comprises a weather condition and a potential risk, wherein the potential risk is based on one or more risk factors that comprises illumination of the environment and traffic load. Further incorporating the teachings of Wilkes advantageously allows for the consideration of risk imparted by poor weather conditions, as exemplified by Wilkes in at least paragraph [0081]. In such an implementation, poor weather conditions such as snow with icy road conditions results in a higher risk score due to the increased risk to the vehicle. Similarly, a consideration of whether or not it is day or night provides a consideration of the safety factors involved with traveling in darkness during the night.

Regarding claim 50, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. Minemura further teaches:
the autonomous driving comprises driving the vehicle through the environment.
Minemura further teaches ([0073]): "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on the vehicle, this is not limited thereto. The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." 

Claim(s) 27, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura, Wilkes, and Michi in view of Molin et al. (US 2019/0147259 A1), hereinafter Molin.

Regarding claim 27, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 26. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
each reference concept structure comprises reference signatures  (“event object”, [0031]) and reference metadata related to the reference signatures,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the method comprises generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
and searching for the one or more matching concept structures by comparing the situation signature to at least one out of a reference concept structure signature and reference signatures of the group of reference concepts,
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
wherein each signature of the reference signatures and the situation signature comprises indexes for retrieving of values.
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event." Molin further teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Molin to provide reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Like Minemura, Wilkes, and Michi, Molin is concerned with the identification of objects/events in an environment of a vehicle. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Molin, as doing so would provide a database of metadata information ([0036]) which corresponds to metadata which has already been identified; thus incorporating a database which is capable of identifying future objects/events based on the stored metadata which can be accessed from storage at the future time.

Regarding claim 34, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 33. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
wherein each reference concept structure comprises reference signatures and reference metadata related to the reference signatures, 
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the method comprises generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
and searching for the one or more matching concept structures by comparing the situation signature to at least one out of a reference concept structure signature and reference signatures of the group of reference concepts,
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
wherein each signature of the reference signatures and the situation signature comprises indexes for retrieving of values.
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event." Molin further teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Molin to provide reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Like Minemura, Wilkes, and Michi, Molin is concerned with the identification of objects/events in an environment of a vehicle. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Molin, as doing so would provide a database of metadata information ([0036]) which corresponds to metadata which has already been identified; thus incorporating a database which is capable of identifying future objects/events based on the stored metadata which can be accessed from storage at the future time.

Regarding claim 41, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
each reference concept structure comprises reference signatures and reference metadata related to the reference signatures,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the non-transitory computer readable medium stores instructions for generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
 searching for the one or matching concept structures by comparing the situation signature to at least one out of a reference concept structure signature and reference signatures of the group of reference concepts.
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Molin to provide reference metadata related to the reference signatures, generating situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Like Minemura, Wilkes, and Michi, Molin is concerned with the identification of objects/events in an environment of a vehicle. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Molin, as doing so would provide a database of metadata information ([0036]) which corresponds to metadata which has already been identified; thus incorporating a database which is capable of identifying future objects/events based on the stored metadata which can be accessed from storage at the future time.

Claim(s) 28, 35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura, Wilkes, and Michi in view of Stefan (US 2016/0193996 A1).

Regarding claim 28, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 26. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concept structures differ from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering phase into the next maneuvering phase with the result that this operating mode can also be designated a “dynamic monitoring mode”. The trigger for operating in this second operating mode can in turn be, for example, a selection or activation of the mode made by the vehicle operator, the occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Regarding claim 35, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 33. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concept structures differ from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering phase into the next maneuvering phase with the result that this operating mode can also be designated a “dynamic monitoring mode”. The trigger for operating in this second operating mode can in turn be, for example, a selection or activation of the mode made by the vehicle operator, the occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Regarding claim 42, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concept structures differ from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering phase into the next maneuvering phase with the result that this operating mode can also be designated a “dynamic monitoring mode”. The trigger for operating in this second operating mode can in turn be, for example, a selection or activation of the mode made by the vehicle operator, the occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Claim(s) 29, 36, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura, Wilkes, and Michi in view of Tojo et al. (US 2017/0111576 A1), hereinafter Tojo.

Regarding claim 29, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 26. However, neither Minemura nor Wilkes outright teach reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches an image processing apparatus, method, and medium applicable to a vehicle detection unit, comprising:
at least some of the reference concept structures differ from each other by resolution,
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, 
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)."
wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature,
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." One of ordinary skill in the art would recognize that pixels in an image represent a number of indexed picture elements (pixels).
wherein the indexes are for retrieving of values.
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Tojo further teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Tojo to provide reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]). Further, incorporating the teachings of Tojo beneficially provides an understanding that some types of reference concepts cannot be identified under certain resolutions, as exemplified by Tojo in paragraphs [0049]-[0050].

Regarding claim 36, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 33. However, neither Minemura nor Wilkes outright teach reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches an image processing apparatus, method, and medium applicable to a vehicle detection unit, comprising:
at least some of the reference concept structures differ from each other by resolution,
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept;
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)."
wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature,
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." One of ordinary skill in the art would recognize that pixels in an image represent a number of indexed picture elements (pixels).
wherein the indexes are for retrieving of values.
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Tojo further teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Tojo to provide reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]). Further, incorporating the teachings of Tojo beneficially provides an understanding that some types of reference concepts cannot be identified under certain resolutions, as exemplified by Tojo in paragraphs [0049]-[0050].

Regarding claim 43, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, neither Minemura nor Wilkes outright teach reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches an image processing apparatus, method, and medium applicable to a vehicle detection unit, comprising:
at least some of the reference concept structures differ from each other by resolution,
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept,
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)."
wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature,
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." One of ordinary skill in the art would recognize that pixels in an image represent a number of indexed picture elements (pixels).
wherein the indexes are for retrieving of values.
Tojo teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Tojo further teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Tojo to provide reference concept structures which differ from each other by resolution, wherein a resolution of a reference concept structure equals a length of a signature that belongs to the reference concept, wherein the length of the signature that belongs to the reference concept structure is a number of indexes included in the signature, wherein the indexes are for retrieving of values. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]). Further, incorporating the teachings of Tojo beneficially provides an understanding that some types of reference concepts cannot be identified under certain resolutions, as exemplified by Tojo in paragraphs [0049]-[0050].

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura, Wilkes, and Michi in view of Morimura et al. (US 2019/0347492 A1), hereinafter Morimura.

Regarding claim 48, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, while Minemura does teach ([0046]) determination responsive to a degree of predictability of movement of road users, neither Minemura nor Wilkes outright teach that at least two of the only some of the plurality of scenarios represented by the reference concept differ from each other by a degree of predictability of movement of road users. Morimura teaches a vehicle control device, comprising:
at least two of the only some of the plurality of scenarios represented by the reference concept structure differ from each other by a degree of predictability of movement of road users.
Morimura teaches ([0039]): "When the type of object is a moving object, the external situation recognition unit 12 predicts the behavior of the moving object. For example, the external situation recognition unit 12 measures the amount of movement of the moving object at that time point by applying a Kalman filter, a particle filter, or the like to the detected moving object. The amount of movement includes a movement direction and a movement speed of the moving object." Morimura further teaches ([0041]): "Based on the type of object and the predicted behavior, the external situation recognition unit 12 determines whether or not the object is a notification target object. The notification target object is an object for presenting an intention to make way, and is a road-crossing moving object at the stop point... When the type of object is a pedestrian, a bicycle or a motorcycle and the object is predicted to cross the traveling road of vehicle 2 at the stop point, the external situation recognition unit 12 recognizes the object as the notification target object (road-crossing moving object at the stop point)." The Examiner notes that such a determination of a notification target object based on a prediction of crossing the traveling road also implies a determination that the object is not the notification target object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Morimura to provide that at least two of the only some of the plurality of scenarios represented by the reference concept differ from each other by a degree of predictability of movement of road users. Incorporating the teachings of Morimura advantageously allows for a determination of whether or not an object is predicted to cross the traveling road of the vehicle at a stop point. In particular, such an arrangement allows for a determination that, when it is determined that a road user is attempting to cross the road at the stop point, the vehicle control device can begin deceleration at a point further away, as recognized by Morimura ([0066]).

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura, Wilkes, and Michi in view of Zhang et al. (US 2019/0072966 A1), hereinafter Zhang.

Regarding claim 49, Minemura, Wilkes, and Michi teach the aforementioned limitations of claim 40. However, neither Minemura nor Wilkes outright teach that the reference concept structures are detected by applying unsupervised learning. Zhang teaches a prediction-based system and method for trajectory planning of autonomous vehicles, comprising:
Zhang teaches ([0058]): "As a result of changes in the host vehicle's 105 speed or heading, other agents or vehicles on the roadway proximate to the host vehicle 105 may react to the host vehicle's 105 change in speed, heading, other action, and/or context. The trained trajectory prediction module 175 is provided in an example embodiment to anticipate or predict the likely actions or reactions of the proximate agents to the host vehicle's 105 change in context (e.g., speed, heading, or the like). Thus, the trajectory processing module 173 can provide the first proposed trajectory of the host vehicle 105 in combination with the predicted trajectories of proximate agents produced by the trajectory prediction module 175. The trajectory prediction module 175 can generate the likely trajectories, or a distribution of likely trajectories of proximate agents, which are predicted to result from the context of the host vehicle 105 (e.g., following the first proposed trajectory). These likely or predicted trajectories of proximate agents can be determined based on the machine learning techniques configured from the training scenarios produced from prior real-world human driver behavior model data collections gathered and assimilated into training data using the training data collection system 201 as described above." Zhang further teaches ([0041]): “Additionally, other data and/or content (denoted herein as ancillary data) can be obtained from local and/or remote sources… The ancillary data can be used to augment, modify, or train the operation of the prediction-based trajectory planning module 200 based on a variety of factors including, the context in which the user is operating the vehicle (e.g., … speed…)…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura, Wilkes, and Michi to incorporate the teachings of Zhang to provide that the reference concept structures are detected by applying unsupervised learning. Incorporating the teachings of Zhang advantageously allows for the application of prior real-world human driver behavior model data collections to machine learning techniques in order to detect the reference concept structures, as recognized by Zhang ([0058]). One of ordinary skill in the art would recognize that the incorporation of existing real-world human driver behavior model data would serve to augment the determination system's reliability, as is common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Droz et al. (US 2014/0236414 A1) teaches a method to detect nearby aggressive drivers and adjust driving modes, including identification based on known characteristics of driving behaviors/patterns. DeRuyck et al. (US 2016/0046298 A1) teaches detection of driver behaviors using in-vehicle systems and methods, though the detected behavior is particularly focused on the driver of the host vehicle. Nielsen et al. (US 2011/0060496 A1) teaches systems and methods for complex event processing of vehicle information and image information relating to a vehicle, including differing reference concepts from each other by complexity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662